DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1 and 3-20 are presented for examination.  This office action is in response to the RCE amendment filed on 12/27/21.

Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 8, 11, 12, and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 of the instant application are compared to claim 1 of US Patent Application No. 16/600483 in the following table:
Instant Application
US Patent App 16/600483
1.  A method, comprising: providing single port memory with multiple different banks having a first bank and a second bank that is different than the first bank; 


coupling multiple wordlines to the single port memory including coupling a first wordline to the first bank and coupling a second wordline to the second bank; and 

performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline 


while performing a write operation in the second bank using the second wordline, or 

performing a write operation in the first bank using the first wordline 


while performing a read operation in the second bank using the second wordline, 

wherein the first wordline in the first bank and the second wordline in the second bank comprise a same row 

A method, comprising: providing single port memory with a bitcell array arranged in columns and rows; 


coupling a wordline to the single port memory including coupling the wordline to the columns of the bitcell array; 

performing multiple memory access operations concurrently in the single port memory including performing a read operation in one column of the bitcell array using the wordline 

while performing a write operation in another column of the bitcell array using the wordline, or 
performing a write operation in one column of the bitcell array using the wordline 

while performing a read operation in another column of the bitcell array using the same wordline,






and tracking a dummy wordline having fixed delays coupled along a self-timed path of the dummy wordline.




Claims 1, 11, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application No. 16/600483 (reference application) in view of Kim et al. (Kim) U.S. Patent Application No. 2015/0310904. Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 of 16/600483 claims a memory device, comprising; a method, comprising: providing single port memory with a bitcell array arranged in columns and rows; coupling a wordline to the single port memory including coupling the wordline to the columns of the bitcell array; performing multiple memory access operations concurrently in the single port memory including performing a read operation in one column of the bitcell array using the wordline while performing a write operation in another column of the bitcell array using the wordline, or performing a write operation in one column of the bitcell array using the wordline while performing a read operation in another column of the bitcell array using the same wordline, and tracking a dummy wordline having fixed delays coupled along a self-timed path of the dummy wordline.

Kim discloses multiple different banks (Fig. 3 Refs 110 and 112) having a first bank (Fig. 3 Ref 110)  and a second bank (Fig. 3 Ref 112)  that is different than the first bank, multiple wordlines (Fig. 3 WL_b0 and WL-b1) to the single port memory including coupling a first wordline (Fig. 3 WL_b0)  to the first bank and coupling a second wordline (Fig. 3 WL-b1) to the second bank, performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline  while performing a write operation (para [0054] read or write to the first sub bank) in the second bank (para [0054] write to the second sub bank) using the second wordline, or performing a write operation in the first bank using the first wordline  (para [0054] writing to the first sub bank) while performing a read operation in the second bank (para [0054] read or write to the second sub bank) using the second wordline, wherein the first wordline (Fig. 3 WL_b0) in the first bank 
US Patent Application 16/600483 and Kim are analogous art because they are from the, “same field of endeavor” of memory architectures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple different banks having a first bank and a second bank that is different than the first bank, multiple wordlines to the single port memory including coupling a first wordline to the first bank and coupling a second wordline to the second bank, performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline while performing a write operation in the second bank using the second wordline, or performing a write operation in the first 
Claims 3-10, 12-15, and 17-20 are also rejected on the same grounds of claims 1, 11, and 16 as they depend on claims 1, 11, and 16.
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10, 11-13, 15, 16, 17 and 20 are rejected under  35 U.S.C. 103 as being unpatentable over Roohparvar et al. (Roohparvar) US Patent No. 2010/0088484 in view of Kim et al. (Kim) US Patent Application No. 2015/0310904.
As to claim 1, Roohparvar discloses a method, comprising: providing a memory with multiple different banks (Fig. 33 412, 414, 416, and 418) having a first bank (Fig. 33 Ref. 412) and a second bank (Fig. 33 Ref. 414) that is different than the first bank (paras [144-146]), 

Kim discloses a single port memory (para [0007] single port memory) coupling multiple different banks (Fig. 3 Refs 110 and 112) having a first bank (Fig. 3 Ref 110)  and a second bank (Fig. 3 Ref 112)  that is different than the first bank, coupling multiple wordlines (Fig. 3 WL_b0 and WL-b1) to the single port memory including coupling a first wordline (Fig. 3 WL_b0)  to the first bank and coupling a second wordline (Fig. 3 WL-b1) to the second bank, performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline  while performing a write operation (para [0054] read or write to the first sub bank) in the second bank (para [0054] write to the second sub bank) using the second wordline, or performing a write operation in the first bank using the first wordline  (para [0054] writing to the first sub bank) while performing a read operation in the second bank (para [0054] read or write to the second sub bank) using the second wordline, wherein the first wordline (Fig. 3 WL_b0) in the first bank 
One of ordinary skill in the memory art familiar with Roohparvar and looking at Kim would have recognized that the memory access performance of Roohparvar would have been enhanced by including a single port memory coupling multiple wordlines to the single port memory including coupling a first wordline to the first bank and coupling a second wordline to the second bank; and performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline while performing a write operation in the second bank using the second wordline, or performing a write operation in the first bank using the first wordline while performing a read operation in the second bank using the second wordline, wherein the first wordline in the first bank and the second wordline in the 
Roohparvar and Kim are analogous art because they are from the, “same field of endeavor” of memory architectures.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a single port memory coupling multiple wordlines to the single port memory including coupling a first wordline to the first bank and coupling a second wordline to the second bank; and performing multiple memory access operations concurrently in the single port memory including performing a read operation in the first bank using the first wordline while performing a write operation in the second bank using the second wordline, or performing a write operation in the first bank using the first wordline while performing a 

As to claim 3, Roohparvar and Kim disclose the invention as claimed above.  Kim further discloses wherein the same row memory address refers is used to perform the multiple memory access operations concurrently in the single port memory (Fig. 3 and para [0054] “aspects of writing to the first sub-bank 110 with concurrent read or write of the second first sub-bank 110, a first sub-bank latching write driver 316. In an aspect, the first sub-bank latching write driver 316 can include a first sub-bank gdin latch 318 and a first sub-bank write driver enabling logic 320. The MCA MRAM 300 can also include, further to aspects of selective write to the second sub-bank 112 with concurrent read or write of the first sub-bank 110, a second sub-bank latching write driver 322 having a second sub-bank gdin latch 324 and a second sub-bank write driver enabling logic 326” writing to the first sub-bank read o this limitation).

As to claim 4, Roohparvar and Kim disclose the invention as claimed above.  Kim further discloses wherein the same memory location in the first bank and the second bank is used to concurrently perform the multiple memory access operations in the single port memory (Fig. 3 para [0054] “aspects of writing to the first sub-bank 110 with concurrent read or write of the second first sub-bank 110, 

As to claim 5, Roohparvar and Kim disclose the invention as claimed above.  Roohparvar further discloses wherein the read operation is performed in the first bank with a memory address while the write operation is performed concurrently in the second bank with the memory address (Fig. 33 and para [0146] “In operation, a processor, such as processor 440, can initiate a write operation on row 420 of array bank 412. While the write operation is being performed, a second processor, such as processor 442, can read data from row 420 of a second array bank.”;  para [0145] “an SDRAM can have one common row open in each bank. Read and write operations can be performed sequentially over the open row and across the array banks”;  [0146] “In operation, a processor, such as processor 440, can initiate a write operation on row 420 of array bank 412. While the write operation is being performed, a second processor, such as processor 442, can read data from row 420 of a second array bank.”; and para [0144], “Those banks are further broken into smaller addressable sectors that can be erased or programmed. The memory allows 
  
As to claim 6, Roohparvar and Kim disclose the invention as claimed above.  Roohparvar further discloses wherein the write operation is performed in the first bank with a memory address while the read operation is performed concurrently in the second bank with the memory address (para [0146]).
 
As to claim 9, Roohparvar and Kim disclose the invention as claimed above.  Kim further discloses wherein the first bank has an array of bitcells arranged in columns and rows (Fig. 3 Ref. 110), and wherein the second bank has another array of bitcells arranged in columns and rows (Fig. 3 Ref. 112).  
 
As to claim 10, Roohparvar and Kim disclose the invention as claimed above.  Kim further discloses wherein the single port memory refers to static random access memory (SRAM) or magneto-resistive RAM (MRAM), and wherein the bitcells refer to SRAM bitcells or MRAM bitcells (paras [0015-0022] MRAM).  
 
As to claim 11, Roohparvar and Kim disclose the invention as claimed above.  Roohparvar further discloses having multiple bitcell arrays (Fig. 33 Refs 412, 414, 416, 418 paras [0144-0146] banks) having a first bitcell array (Fig. 33 Ref 412 paras [0144-0146] first bank) and a second bitcell array (Fig. 33 Ref 412 paras [0144-0146] second 

As to claim 12, Roohparvar and Kim disclose the invention as claimed above.  
Kim further discloses wherein the single port memory architecture (Fig. 3) comprises: column multiplexer circuitry (Fig. 3) comprising: a bitcell (Fig. 3 Refs. 110 & 112) and a sense amplifier (Fig. 3 ref 126) coupled to complementary bitlines and either one of the first or second wordlines (Fig. 3 WL_b0 & b1).

As to claim 13, Roohparvar and Kim disclose the invention as claimed above.  Roohparvar further discloses wherein the read operation is performed in the first bitcell array with a memory address while the write operation is performed concurrently in the second bitcell array with the memory address, and wherein the write operation is performed in the first bitcell array with a memory address while the read operation is performed concurrently in the second bitcell array with the memory address (para [0146]).  Kim further discloses wherein the read operation is performed in the first bitcell array with a memory address while the write operation is performed concurrently in the second bitcell array with the memory address, and wherein the write operation is performed in the first bitcell array with a memory address while the read operation is performed concurrently in the second bitcell array with the memory address (para [0054])

As to claim 15, Roohparvar and Kim disclose the invention as claimed above.  Kim further discloses wherein the single port memory architecture refers to static random access memory (SRAM) or magneto-resistive RAM (MRAM), and wherein the first bitcell array and the second bitcell array include SRAM bitcells or MRAM bitcells (paras [0015-0022] MRAM).  

As to claim 16, Roohparvar and Kim disclose the invention as claimed above.  Roohparvar further discloses a processor (Fig. 33 Refs 440, 442, 444, 446).

As to claim 17, Roohparvar and Kim disclose the invention as claimed above.  Kim further discloses wherein the same row memory address refers is used to perform the multiple memory access operations concurrently in the single port memory (Fig. 3 and para [0054] “aspects of writing to the first sub-bank 110 with concurrent read or write of the second first sub-bank 110, a first sub-bank latching write driver 316. In an aspect, the first sub-bank latching write driver 316 can include a first sub-bank gdin latch 318 and a first sub-bank write driver enabling logic 320. The MCA MRAM 300 can also include, further to aspects of selective write to the second sub-bank 112 with concurrent read or write of the first sub-bank 110, a second sub-bank latching write driver 322 having a second sub-bank gdin latch 324 and a second sub-bank write driver enabling logic 326” writing to the first sub-bank read o this limitation).

As to claim 20, Roohparvar and Kim disclose the invention as claimed above.  Kim further discloses wherein the single port memory refers to static random access .  

Claims 7, 8, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roohparvar et al. (Roohparvar) US Patent No. 2010/0088484 in view of Kim et al. (Kim) US Patent Application No. 2015/0310904 and further in view of Eguchi et al. (Eguchi) US Patent Application No. 2015/0254009.
As to claim 7, Roohparvar and Kim disclose the invention as claimed the above. However, neither Roohparvar nor Kim specifically discloses wherein a global write enable signal (GWEN) along with a write bank address (WBA), a row address and a column address are used to perform the write operation in the first bank or the second bank. 
Eguchi discloses wherein a global write enable signal (GWEN) (para [0175] write enable) along with a write bank address (WBA) (para [0175] bank address), a row address (para [0175] row addresses) and a column address (para [0175] column addresses) are used to perform the write operation in the first bank or the second bank for the purpose of increasing data access accuracy and speed. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a global write enable signal (GWEN) along with a write bank address (WBA), a row address and a column address are used to perform the write operation in the first bank or the second 
Kim further discloses wherein the GWEN is gated with decided select line or a column address bit to generate a signal for a write multiplexer (Fig. 1 bsel_b0 and b1 and para [0034])

As to claim 8, Roohparvar, Kim, and Eguchi disclose the invention as claimed above.  Eguchi further discloses wherein a global read enable signal (GREN) (para [0175] write enable /WE) along with a read bank address (RBA) (para [0175] bank address), a row address (para [0175] row addresses) and a column address (para [0175] column addresses) are used to perform the read operation in the first bank or the second bank.  

As to claim 14, Roohparvar, Kim, and Eguchi disclose the invention as claimed above.  Eguchi further discloses wherein a global write enable signal (GWEN) (para [0175] write enable) along with a row address (para [0175] row addresses) is used to perform the write operation in the first bitcell array or the second bitcell array, and wherein a global read enable signal (GREN) (para [0175] write enable /WE) along with a row address (para [0175] row addresses) is used to perform the read operation in the first bitcell array or the second bitcell array.  

As to claim 18, Roohparvar, Kim, and Eguchi disclose the invention as claimed above.  Eguchi further discloses wherein the read operation is performed in the first bank with a read bank address (RBA) (para [0175] bank address), a row address (para [0175] row addresses) and a column address (para [0175] column addresses) while the write operation is performed concurrently in the second bank with a write bank address20PATENT Attorney Docket No.: ARMO241 (P05793US.family)(WBA) (para [0175] bank address), the row address (para [0175] row addresses) and the column address (para [0175] column addresses), and wherein the write operation is performed in the first bank with the WBA, the row address, and the column address while the read operation is performed concurrently in the second bank with the RBA, the row address and the column address.  
Kim further discloses wherein the write operation is performed in the first bank while the read operation is performed concurrently in the second bank (para [0054]).

As to claim 19, Roohparvar, Kim, and Eguchi disclose the invention as claimed above.  Eguchi further discloses wherein a global write enable signal (GWEN) (para [0175] write enable) along with a write bank address (WBA) (para [0175] bank address), a row address (para [0175] row addresses) and a column address (para [0175] column addresses) are used to perform the write operation in the first bank or the second bank, and wherein a global read enable signal (GREN) (para [0175] write enable /WE) along with a read bank address (RBA) (para [0175] bank address), the row address (para [0175] row addresses) and .

Response to Arguments
Applicant's arguments filed on 12/27/17/21 have been fully considered but they are not persuasive. 
Applicant's remarks on pages 11-14 that the references not teaching wherein the first wordline in the first bank and the second wordline in the second bank comprise a same row address, a different write bank address (WBA) and a different read bank address (RBA) have been fully considered but they are not persuasive. 
Kim discloses wherein the first wordline (Fig. 3 WL_b0) in the first bank (Fig. 3 Ref. 110) and the second wordline (Fig. 3 WL_b1) in the second bank (Fig. 3 Ref. 112) comprise a same row address (Fig. 3 Ref. ra[9:0] and paras [0049 & 0050]), a different write bank address (WBA) (para [0054] “aspects of writing to the first sub-bank 110 with concurrent read or write of the second first sub-bank 110, a first sub-bank latching write driver 316. In an aspect, the first sub-bank latching write driver 316 can include a first sub-bank gdin latch 318 and a first sub-bank write driver enabling logic 320. The MCA MRAM 300 can also include, further to aspects of selective write to the second sub-bank 112 with concurrent read or write of the first sub-bank 110, a second sub-bank latching write driver 322 having a second sub-bank gdin latch 324 and a second sub-bank write driver enabling logic 326” writing to the first sub-bank read o this limitation) and a different read bank address (RBA) (para [0054] concurrent read or write of the second first sub-bank reads on this limitation).
.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138